Citation Nr: 1116445	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1968.

This matter comes before the Board on appeal from a December 2008 rating decision issued by the Lincoln, Nebraska, Regional Office (RO), which, in pertinent part, denied the claim for service connection for hypertension.

In April 2009, the Veteran testified in a personal hearing before the Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  

Following its completion of the Board's requested action, the AMC continued the denial of the Veteran's claim for service connection for hypertension, to include as secondary to service-connected PTSD, as reflected in a supplemental statement of the case dated January 2011.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The evidence of record demonstrates currently diagnosed essential hypertension did not have an onset in service; and is not otherwise causally or etiologically related to service-connected PTSD.  



CONCLUSION OF LAW

A disability manifested by essential hypertension was not incurred in or aggravated by military service, and is not shown to be proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in September 2008 and April 2009.  The letter informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in September 2008 and April 2009 VCAA letters.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Service and VA treatment records have been obtained and associated with the claims file.  There is some indication in the record that the Veteran may be in receipt of Social Security Administration disability benefits; however, in his January 2010 VA cardiovascular examination, he stated that he was unemployed because of his PTSD.  Because he has indicated that his unemployability is due to his PTSD, the Board finds that additional development to obtain the Social Security Administration records would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Additionally, a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity will determine the baseline and current levels of severity under the VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owen v. Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case and with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or contradiction in the evidence.  See 38 C.F.R. § 3.102 (2010). 

Factual Background

The Veteran contends that his hypertension is related to the stress he experiences due to his service-connected PTSD.

Service treatment records (STRs) were silent for any complaints, findings, or treatment of hypertension.  In an October 1963 enlistment physical examination report, blood pressure was measured as 114/78.  Clinical evaluation of his heart was normal.  In a May 1968 separation physical examination, blood pressure was measured as 130/60.  Clinical evaluation of his heart was normal.  In the May 1968 separation report of medical history, the Veteran denied high or low blood pressure.  Service treatment records are silent for any elevated blood pressure readings.

VA outpatient treatment records dated beginning in September 2000 include the following blood pressure readings:  124/86 (September 2000), 110/80 and 120/70 (November 2000), and 112/80 (December 2000).  In a December 2004 VA primary care outpatient clinic note, the Veteran presented with complaints of hypertension.  He reported having been prescribed a medication (Altace) for hypertension by his private physician.  The diagnosis was hypertension.  

A July 2005 VA primary care outpatient clinic note noted stable hypertension.  His blood pressure reading was 134/86.

In a March 2008 VA primary care outpatient clinic note, the examining physician noted the Veteran was taking Lisinopril for hypertension and his blood pressure was slightly high on examination.  His blood pressure reading was 149/89.

During a November 2008 VA hypertension examination, the Veteran reported continuous medication was required to control his hypertension.  He related he was diagnosed with borderline hypertension about 18 to 20 years ago, and that he was officially diagnosed with hypertension in 1991 or 1992.  Objectively, blood pressure readings were 125/81, 127/81 and 129/81.  He reported he was diagnosed with PTSD in the past year and underwent therapy.  The diagnosis was essential hypertension.  With respect to an etiology related to PTSD, the examiner remarked:

Most individuals who experience trauma react to some degree when experiencing reminders of the PTSD trauma.  The veteran's PTSD did not consistantly (sic) cause an elevated blood pressure on a regular daily basis for every second of the day.  He may have had episodic traumatic experiences.  He may have intermittent anxiety and episodes of PTSD, but not every second to cause his essential hypertension.  The veterans (sic) psychiatric condition of PTSD, does not medically cause or aggrevate (sic) his essential hypertension as it is now controlled with lisinopril and not any psychiatric medications for control of his blood pressure.

In March 2009, the Veteran submitted several articles that suggested a link between PTSD and hypertension, including a December 1996 titled Diseases Among Men 20 Years After Exposure to Severe Stress: Implications for Clinical Research and Medical Care; a December 1, 1997 U.S.A. Today article, titled Vietnam Combat Stress Linked to Lingering Health Problems; a January 2007 study titled Association of Posttraumatic Stress Disorder with Somatic Symptoms, Health Care Visits, and Absenteeism Among Iraq War Veterans; a January 2007 article titled Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Heart Disease in the Normative Aging Study; and a January 2008 U.S.A. Today excerpt titled Studies: Veterans Face More Health Risks.

In a March 2009 VA primary care outpatient clinic note, the Veteran reported a family history of hypertension.  His blood pressure reading was 135/86.  The diagnosis was hypertension, and the examiner noted his present blood pressure was acceptable.  

During an April 2009 personal hearing before the DRO at the RO, the Veteran testified that he had no problems with hypertension or PTSD when he enlisted in the Army or during service.  He stated that he became aware of his hypertension in 1990 during a routine biannual physical examination while he was employed as a truck driver.  He reported that no one is his family had ever had hypertension.  He related that he was recently diagnosed with PTSD after he went through panic attacks.  His psychologist reportedly told the Veteran that PTSD affected hypertension.

In June 2009 VA urgent care notes, the Veteran presented to the emergency room with complaints of shortness of breath.  His blood pressure readings were 117/59 and 120/81.  The examiner noted a chest x-ray appeared normal.  In a June 2009 VA primary care outpatient clinic note, the Veteran's blood pressure reading was 124/87.  The diagnosis was hypertension, and the examiner noted his present blood pressure was acceptable.  In a February 2010 VA primary care outpatient clinic note, the Veteran's blood pressure reading was 111/71 and the examiner noted the Veteran checked his blood pressure at home regularly and it was always under good control.  During a June 2010 VA primary care outpatient clinic appointment, the Veteran's blood pressure reading was noted to have been 106/67 in May 2010.  The examiner noted if the Veteran's blood pressure readings continued to stay low, he might stop the prescribed lisinopril for hypertension.  In a September 2010 VA primary care outpatient clinic note, the Veteran stated that his blood pressure was under control and reported his blood pressure readings at home were below 120/80.  On objective examination, his blood pressure reading was 145/95.  

Analysis

Given its review of the record, the Board finds that service connection for the claimed hypertension is simply not warranted.  In this regard, in the November 2008 VA hypertension examination, the examiner concluded that hypertension was not caused by or aggravated as a result of his service-connected PTSD.  The Board notes that the Veteran has submitted excerpts from the newspaper and studies from medical journals regarding various topics relating PTSD and hypertension in relation to PTSD.  These documents, however, contain no specific findings pertaining to the Veteran's manifestation of hypertension that was first manifest many years after discharge from service.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his current hypertension.  See Wallin v. West, 11 Vet. App. 509, 513 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The documents supplied by the Veteran simply provide speculative generic statements.  Therefore, the aforementioned articles lack probative value in the consideration of the Veteran's claim.

Further, nothing in the record indicates that hypertension was manifest to a compensable degree in the year immediately after the Veteran's discharge from service.  Therefore, service connection cannot be awarded on a presumptive basis either.  38 C.F.R. §§ 3.307, 3.309.  The record seems to indicate that hypertension onset in 1991 or 1992, approximately 23 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The regulations are clear that service connection is allowed for a current disability proximately due to or the result of a service-connected disability.  In this case, the evidence of record simply fails to show that the Veteran's currently diagnosed essential hypertension was proximately due to, the result of, or aggravated by his service-connected PTSD.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. at 448 (1995).  Further, the presumptive provisions are not applicable.  38 C.F.R. §§ 3.307, 3.309.

The Board emphasizes that this decision does not imply that the Veteran is not sincere in his belief that his hypertension is causally or etiologically related to his service-connected PTSD.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He may sincerely believe that his hypertension is proximately due to, the result of, or aggravated by his service-connected PTSD, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  In this regard, it is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case, the competent medical evidence finds no etiological relationship between hypertension and service-connected PTSD.  In the absence of such evidence, service connection is not warranted.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, this issue on appeal is denied.


ORDER

Entitlement to service connection for hypertension secondary to service-connected PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


